UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:001-54280 SUNSHINE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 36-4678532 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida32301 (Address of principal executive offices; Zip Code) (850) 219-7200 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At November 13, 2014, there were issued and outstanding 1,157,510 shares of the issuer’s common stock. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends and restates the original Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014 of Sunshine Financial, Inc. (the “Company”).The purpose of this Amendment No. 1 is to correct the Interactive Data Files "Detail" informationfor Note 7, Note 8 and the table in Note 10. In the EDGAR version of Note 8, the Weighted Average Exercise Price of $10.75 for Options Granted was changed to $18.25. SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Index Page Number PART IFINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2014 and 2013 (Unaudited) 3 Condensed Consolidated Statements of Stockholders' Equity for the Nine-Month Periods Ended September 30, 2014 and 2013 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows For the Nine-Month Periods Ended September 30, 2014 and 2013 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20-31 Item 3. Quantitative and Qualitative Disclosure About Market Risk 32 Item 4. Controls and Procedures 32 PART IIOTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5 Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 1 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets ($ in thousands, except per share amounts) At September 30, At December 31, (Unaudited) Assets Cash and due from banks $ Interest-bearing deposits with banks Cash and cash equivalents Securities held to maturity (fair value of $26,744 and $25,956) Loans, net of allowance for loan losses of $1,142 and $1,294 Premises and equipment, net Federal Home Loan Bank stock, at cost Deferred income taxes Accrued interest receivable Foreclosed real estate Other assets Total assets $ Liabilities and Stockholders’ Equity Liabilities: Noninterest-bearing deposit accounts $ Money-market deposit accounts Savings accounts Time deposits Total deposits Official checks Advances by borrowers for taxes and insurance 1 Other liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value, 1,000,000 authorized, none issued and outstanding - - Common stock, $.01 par value, 6,000,000 shares authorized, 1,157,510and 1,174,454 shares issued and outstanding at September 30, 2014 and December 31, 2013 11 11 Additional paid in capital Retained earnings Unearned Employee Stock Ownership Plan shares ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 SUNSHINE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) ($ in thousands, except per share information) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans $ Securities 95 Other 5 14 18 48 Total interest income Interest expense 95 Net interest income Provision for loan losses - 50 2 Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Gain on sale of loans 41 (7 ) Gain on sale of foreclosed real estate 49 49 Fees and charges on loans 30 25 65 70 Other 3 8 16 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data processing services Professional fees Federal Deposit Insurance Corporation insurance 34 30 91 91 Advertising and promotion 36 19 87 56 Stationery and supplies 27 14 73 54 Telephone and postage 63 58 Foreclosed real estate 14 52 36 Credit card expense 29 31 98 93 Other 95 85 Total noninterest expenses Earnings before income taxes (benefit) 88 72 5 Income taxes (benefit) 26 26 (3
